02-12-117-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00117-CR
 
 



Charlotte
  Whiting
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From the 297th District
  Court
 
of
  Tarrant County (1232597D)
 
February
  7, 2013
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
 
          This
court has considered the record on appeal in this case and holds that there was
no error in the trial court’s judgment.  It is ordered that the judgment of the
trial court is affirmed. 
 
SECOND DISTRICT COURT OF APPEALS 
 
 
 
PER
CURIAM
 
 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00117-CR



Charlotte Whiting


 


APPELLANT




V.
 




The
  State of Texas


 


STATE



----------
FROM THE 297th
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant
Charlotte Whiting appeals her conviction and three year prison sentence imposed
by the trial court after she pled guilty without a plea bargain to prostitution
enhanced to a second degree felony by three or more prior convictions.  We
affirm.
 
          Appellant’s
court-appointed appellate counsel has filed a motion to withdraw as counsel,
accompanied by a brief in support of that motion.  In the brief, counsel states
that in his professional opinion this appeal is frivolous and without merit. 
Counsel’s brief and motion meet the requirements of Anders v. California,
386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of
the record demonstrating why there are no arguable grounds for relief. 
Appellant filed a pro se response to the Anders brief.  The State has
filed a letter response, stating that it agrees with Appellant’s counsel that
there is no reversible error.
          Once
an appellant’s court-appointed attorney files a motion to withdraw on the
grounds that an appeal is frivolous and fulfills the requirements of Anders,
this court is obligated to undertake an independent examination of the record. 
See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays
v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). 
Only then may we grant counsel’s motion to withdraw.  See Penson v. Ohio,
488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).
          We
have carefully reviewed the record, counsel’s brief, the State’s letter, and Appellant’s
response to counsel’s brief.  We agree with counsel that this appeal is wholly
frivolous and without merit; we find nothing in the record that might arguably
support the appeal.  See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex.
Crim. App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex.
Crim. App. 2006).  Accordingly, we grant counsel’s motion to withdraw and
affirm the trial court’s judgment.
 
 
PER CURIAM
 
PANEL: 
GABRIEL,
J.; LIVINGSTON, C.J.; and DAUPHINOT, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED: February 7, 2013 




 




[1]See Tex. R. App. P. 47.4.